Case 1:19-cV-00367-CI\/|H-I\/|SN Document 1 Filed 04/01/19 Page 1 of 7 Page|D# 1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

TRUSTEES OF THE PLUMBERS AND
PIPEFITTERS NATIONAL PENSION FUND
103 Oronoco Street

Alexandria, VA 22314

Plaintif"'f`s,

v. Civil Action NO.
MCREYNOLDS PROCESS PIPING AND
PLUMBING, LLC

8155 Old Buffalo Road

Gracey, KY 42232

Sewe:

Registered Agent and Member

Jalnes D. McReynOlds

McReynolds Process Piping and Plumbing, LLC
8155 Old Buffalo Road

Gracey, KY 42232

Defendant.

`/\_/\J\/\_/\_/\/\_/\_/\_/\_/\_/\/\_/\_/\_/\_/\_/\_/\_J\_/\/\_/

 

COMPLAINT
(FOR BREACH OF COLLECTIVE BARGA[NING AGREEMENT;
'I`O COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUND
AND TO ENJOIN VIOLATIONS OF THE TERMS OF AN
EMPLOYEE BENEFIT PLAN)
PARTIES

l. Plaintiffs Tmstees Of the Plumbers & Pipei`ltters National Pension Fund

(hereinaf"ter the "National Pension Fund") are the trustees of a multiemployer employee benefit

plan as those terms are defined in Sections 3(`3) and 3(37) of the Employee Retirelnent Ineorne

Security Act of 1974, (ERISA), 29 U.S.C. §§ 1002(3) and (37). The National Pension Fund is

Case 1:19-cV-00367-CI\/|H-I\/|SN Document 1 Filed 04/01/19 Page 2 of 7 Page|D# 2

established and maintained by a Restated Agreement and Declaration of Trust and by a Collective
Bargaining Agreement between United Association Local Union No. 184 and the Defendant. The
National Pension Fund is administered at 103 Oronoco Street, Alexandria, Virginia 22314.

2. Def`endant l\/lcReynolds Process Piping and Plumbing, LLC is a Kentucky
limited liability company existing under the laws of the Commonwealth of Kentucl<y With an
office located in Paducah, Kentucky. Defendant transacts business in the Commonwealth of
Kentucky as a contractor or subcontractor in the plumbing and pipefitting industry and at all
times herein Was an "employer in an industry affecting commerce" as defined in Sections 501(1),
(3) and 2(2) of the Labor-l\/[anagement Relations Act (LMRA), 29 U.S.C. §§ 142(1), (3) and
152(2); Sections 3(5), (9), (11), (12) and (14) of ERISA, 29 U.S.C. §§ 1002(5), (9), (11), (12)
and (14)', and Section 3 of the Multiemployer Pension Plan Arnendrnents Act of 1980, 29
U.S.C. § 1001a.

JURISDICTION

3. This Court has jurisdiction of this action under Sections 502 and 515 of
ER_ISA, 29 U.S.C. §§ 1132 and 1145, and under Section 301 of LMRA, 29 U.S.C. § 185(a). This
is an action for breach of a Collective Bargaining Agreement between an employer and labor
organizations representing employees in an industry affecting commerce, an action to collect
contributions due to an employee benefit plan under the terms of the Collective Bargaining
Agreement, and an action to enjoin the Violation of the terms of an employee benefit plan.

LU§I"I

4. Del"endant is signatory to the Collective Bargaining Agreement With United

Association Local Union No. 184 establishing the terms and conditions of employment for

journeymen and apprentice plumbers and pipefitters employed by the Del"endant.

Case 1:19-cV-00367-CI\/|H-I\/|SN Document 1 Filed 04/01/19 Page 3 of 7 Page|D# 3

5. Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay
to the National Pension Fund certain sums of money for each hour worked by employees of the
Defendant covered by the Collective Bargaining Agreement.

6. Defendant employed certain employees covered under the Collective
Bargaining Agreement during this period and continuing

7. Defendant has failed to make contributions due to the National Pension
Fund for work performed at Defendant’s request for the months of July 2018 through February
2019 on behalf of members in Local 184’s jurisdiction

8. Defendant has failed to submit repoits and pay contributions to the
National Pension Fund for the months of .luly 2018 through February 2019; the amount of
contributions owed for these months is past due by unknown because the Defendant’s failure to
submit reports identifying hours worked and amounts owed.

9. Pursuant to the terms of the Collective Bargaining Agreement, Defendant
is obligated to pay these contributions owed to the National Pension Fund.

10. Defendant is bound to the Restated Agreement and Declaration of Trust.

ll. Pursuant to Article VI, Section 5 of the Restated Agreement and
Declaration of Trust establishing the National Pension Fund, an Employer who fails to pay the
amounts required by the Collective Bargaining Agreement on time shall be obligated to pay
liquidated damages as follows:

. . . lf an Employer has failed to pay the amounts due when such

amounts become due and payable, that Employer shall be

considered delinquent The Trustees may assess liquidated

damages against any delinquent employer in the amount of 10% of
the amount due if payment is not received by the due date. . . .

Case 1:19-cV-00367-CI\/|H-I\/|SN Document 1 Filed 04/01/19 Page 4 of 7 Page|D# 4

12. Pursuant to this provision, Defendant is obligated to the National Pension
Fund for liquidated damages for late payments for the months of .luly 2018 through February
2019 on the unreported and unpaid contributions for these months.

13. lnterest is owed on all delinquent contributions and will continue to accrue
at the rate of 12% per annum from the date due through the date of payment

WHEREFORE, in Count l Plaintiff Fund prays for judgment as follows:

A. For unpaid contributions due and owing for the months of July 2018
through Februaiy 2019 in an amount currently unknown due to Defendant’s failure to timely
submit reports identifying the amount owed, plus interest assessed at a rate of 12% per annum
pursuant to the Trust Agreement on the amount due from the date of delinquency until the date of
payment, costs, and reasonable attorneys’ fees, pursuant to 29 U.S.C. § 1132(g)(2) and 28 U.S.C.
§ 1961.

B. For liquidated damages owed on all unpaid and late paid contributions
from the date due through the date of payment, plus costs and reasonable attorneys’ fees pursuant
to 29 U.S.C.§ 1132(g)(2) and 28 U.S.C. § 1961.

C. For contributions to the National Pension Fund which become due after
the filing of this lawsuit and up to the date of judgment, plus interest, liquidated damages, costs
and attorneys’ fees pursuant to 29 U.S.C. § l 132(g)(2) and 28 U.S.C. § 1961.

D. For such further relief as the Court may deem appropriate

COUNT ll

14. This Court has jurisdiction of this action under §§ 502(a)(3), (f`), (g) and

515 of ERISA of l974, 29 U.S.C. §§ 1132(a)(3), ('f), (g) and 1145. This is an action to enjoin

violations ofthe terms of employee benefit plans.

Case 1:19-cV-00367-CI\/|H-I\/|SN Document 1 Filed 04/01/19 Page 5 of 7 Page|D# 5

15 . Plaintiffs hereby adopt, incorporate and restate in Count ll paragraphs 1
through 13.

16. Defendant, pursuant to the Restated Agreement and Declaration of Trust
establishing the National Pension Fund, agreed to make timely contributions to the National
Pension Fund in the amounts and on the dates required by its Collective Bargaining Agreement
With United Association Local Union No. 184 in order to maintain the plan of benefits provided
through the National Pension Fund.

17. Defendant has repeatedly failed to submit timely reports or contributions
to the National Pension Fund in violation of the requirements of the aforementioned Restated
Agreement and Declaration of Trust of the National Pension Fund.

WHEREFORE, in Count ll Plaintiff Fund prays for judgment as follows:

A. For a Court Order enjoining violations of the terms of the Plaintiff
employee benefit plans and requiring Defendant to submit timely contributions and reports to the
P laintiff F unds.

B. For such further relief as the Court may deem appropriate

Respectfully submitted,

Date: April 1, 2019

John R. Harney, Bar No 4'1520©
Counsel for Plaintiff Funds

' O Donoghue & O' Donoghue LLPO
5301 Wisconsin Ave., NW, Suite 800
Washington, DC 20015
Telephone No.: (202)3 62-0041
Facsimile No.: (202)362-2640
jharney@odonoghuelaw.coni

Case 1:19-cV-00367-CI\/|H-I\/|SN Document 1 Filed 04/01/19 Page 6 of 7 Page|D# 6

film Fa/Mda/%d/

Rebecca Richhr?is@n, aar NO. 86855
Counsel for Plaintiff Funds
O’Donoghue & O’Donoghue LLP
5301 Wisconsin Ave., NW, Suite 800
Washington, DC 20015

Telephone No.:(202)362-004l
Facsirnile No.:(202)362-2640

rrichardson@odonoghuelaw.com
323230_|

Case 1:19-cV-00367-CI\/|H-I\/|SN Document 1 Filed 04/01/19 Page 7 of 7 Page|D# 7

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by

certified mail, as required by 502(11) of the Employee Retirement Income Security Act of 1974,

29 U.S.C. § 1132(h) this first day oprril, 2019 on the following:

323280¢1

The Of`fice ofDivision Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 4300

1 l l l Constitution Avenue

Washington, DC 20224

Attention: Employee Plans

Secretary of Labor
200 Constitution Ave., N.W.
Washington, DC 20210

Attention: Assistant Solicitor for
Plan Benefits Security

%VZ<@L»»/

.lohn R. Harney, Bar No. 41520
Counsel for Plaintiff Funds

' O'Donoghue & O'Donoghue LLP
5301 Wisconsin Ave., NW, Suite 800
Washington, DC 20016
Telephone No.: (202)362-0041
Facsimile No.: (202)362-2640
iharnev@odonoghuelaw.€em

